INVESTMENT OBJECTIVE The Fund seeks current income and capital appreciation, consistent with the preservation of capital. This objective may be changed by the Fund’s Board of Trustees without shareholder approval. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Calvert mutual funds that are not money market funds. More information about these and other discounts is available from your financial professional and under “Choosing a Share Class” on page 89 and “Reduced Sales Charges” on page 92 of the Fund’s Prospectus, and under “Method of Distribution” on page 51 of the Fund’s Statement of Additional Information (“SAI”). Shareholder Fees (fees paid directly from your investment) Class A Class C Maximum sales charge (load) on purchases (as a % 4.75 % None of offering price) Maximum deferred sales charge (load) (as a % of None 1.00 % amount purchased or redeemed, whichever is lower) 1 Redemption fee (as a % of amount redeemed or 2.00 % 2.00 % exchanged within 30 days of purchase) Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Class A Class C Management fees: Advisory fee None None Administrative fee 0.15 % 0.15 % Distribution and service (12b-1) fees 0.25 % 1.00 % Other expenses 0.37 % 0.36 % Acquired fund fees and expenses 0.65 % 0.65 % Total annual fund operating expenses 1.42 % 2.16 % Less fee waiver and/or expense reimbursement 2 (0.33 %) — Net annual fund operating expenses 1.09 % — 1 The contingent deferred sales charge reduces over time. 2 The investment advisor has agreed to contractually limit direct ordinary operating expenses through January 31, 2014. This expense limitation does not limit the acquired fund fees and expenses paid indirectly by a shareholder. Direct ordinary operating expenses will not exceed 0.44% for Class A and 2.00% for Class C. Only the Board of Trustees of the Fund may terminate the Fund’s expense limitation before the contractual period expires. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that: • you invest $10,000 in the Fund for the time periods indicated and then either redeem or hold your shares at the end of those periods; • your investment has a 5% return each year; • the Fund’s operating expenses remain the same; • any Calvert expense limitation is in effect for the period indicated in the fee table above; and • the estimated gross expenses of the underlying Calvert funds (or net expenses if subject to an expense limit for at least a year) are incorporated. Although your actual costs may be higher or lower, under these assumptions your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Class A $581 $872 $1,185 $2,069 Class C Expenses assuming $319 $676 $1,159 $2,493 redemption Expenses assuming no redemption $219 $676 $1,159 $2,493 Portfolio Turnover The Fund may pay transaction costs, such as commissions, when it buys and sells securities (“turns over” its portfolio). These transaction costs are also incurred by the underlying Calvert funds. A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the “Example”, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 26% of its portfolio’s average value.
